UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 July2, 2013 Commission File Number: 001-32403 TURQUOISE HILL RESOURCES LTD. (Translation of Registrant’s Name into English) Suite 615 – , VANCOUVER, BRITISH COLUMBIA V6C 3E1 (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F- Form 40-F- X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TURQUOISE HILL RESOURCES LTD. Date: July2, 2013 By: /s/ Dustin S. Isaacs Dustin S. Isaacs General Counsel & Corporate Secretary EXHIBIT INDEX News Release dated June 28, 2013.
